Exhibit 10.10
 
 
Sales Agreement
 
(Unofficial Translation)
 


 
Buyer:
 
Seller: Fufeng Jinqiu Printing and Packaging Co., Ltd.
 
Contract Place: Sales Office of Seller
 
Contract Date:
 


 
I. Product Name, Size, Unit, Price, Delivery Date and Quantity
 
Product Name
Size
Quantity
Unit Price (RMB/set)
Total Price
Comment
           
Total:
 



 
Buyer shall make a three day notice to Seller for every order.  Delivery will be
made in four business days.
 
II. Delivery place and fees: Seller will deliver the boxes to Buyer’s warehouse.
Seller bears the fees for delivery. Buyer bears the fee for unloading the boxes.
 
III. Pricing: The unit price of the boxes shall be settled by both parties
according to the market price.
 
IV. Wrapping Standard: 10 boxes per pack.
 
V. Examination: Buyer shall examine the boxes upon receiving the boxes from
Seller.
 
VI. Payment: Buyer shall make payment upon receiving the boxes.
 
VII. Any dispute arising from the performance of this Agreement shall be
resolved through negotiation by both parties. Where negotiation fails, any party
is entitled to launch a lawsuit to local People’s Court.
 
VIII. Miscellaneous:
 
1. Delivery date shall be otherwise discussed and followed strictly by both
parties.
 
2. The quantity of the boxes provided by Seller shall be strictly in compliance
with Buyer’s order. Any cost of inventory caused by Buyer’s over-order shall be
burdened on Buyer.
 
3. The price of the boxes can be adjusted due to price fluctuation of raw
materials. Any party can terminate this Agreement if the negotiation on price
fails.
 
IX. Termination of the Agreement: Any dispute arising from quality or price of
the boxes shall be settled through negotiation. Where negotiation fails, any
party can terminate this Agreement. In such case, Account Receivables shall be
cleared in 15 business days.
 
X. Term: from  to                   .
 
XI. This Agreement shall be made in two counterparts. Each party keeps one.
 
XII. Others: Invoices are issued on unscheduled or monthly basis.
 


 
 
 

--------------------------------------------------------------------------------

 
 


 
Seller: Fufeng Jinqiu Printing and Packaging Co., Ltd.
 
Company Name:
 
Address: Shangsong East Street, Fufeng County
 
Legal Representative:
 
Entrusted Agent: /s/ Wenqiang Yang
 
Telephone Number: 0917-5471061
 
Bank Account: Fufeng County ICBC Chezhan Branch, 2603023509200005153
 
Recipient: Fufeng Jinqiu Printing and Packaging Co., Ltd.
 


 
Buyer:
 
Address:
 
Legal Representative:
 
Entrusted Agent:
 
Telephone Number:
 
Fax:
 
Post Code:
 


 